 In the Matter of AMERICAN ENKA CORPORATION (LOWLAND)," EM-PLOYERandTEXTILE WORKERS UNION OF AMERICA, CIO, PETITIONERCaseNo. 10-RC-211.-Decided November12, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'sIulings made at the hearing are free from prejudicial error and arehereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'1The name of the Employer appears as amended at the hearing.2The Employer's request for oral argument is denied inasmuch as the record, in ouropinion, adequately presents the issues and positions of the parties.The Employer contends that the Board should not proceed with this case because thereare pending unfair labor practice charges against the Employer.A search of our recordsdiscloses no pending unfair labor practice charges affecting the plant involved in thisproceeding.Accordingly, we find no merit in the Employer's contention.*Chairman Herzog and Members Houston and Gray.3The Employer moved to dismiss the petition on the ground that therealparty in inter-est in this case is not the Petitioner, but the Congress of Industrial Organizations withwhich the Petitioner is affiliated. InMatter of McG-raw-Curran Lumber Co., Inc.,79 N. L.R. B. 705, the Board considered and rejected substantially the same contention urgedby the Employer herein. For the reasons set forth in that case (and casescited therein),the Employer's motion to dismiss is denied.Nor do we find any merit in the Employer'sspeculative contention that the petition should be dismissed because the Petitioner orIntervenor, if certified, contemplates bargaining through a local union (to be established)-which may not comply with the filing requirements of Section 9 (f), (g), and (h) of the80 N. L. R. B., No. 62.298 AMERICAN ENKA CORPORATION (LOWLAND)299,4.The appropriate unit :The parties are generally agreed that the appropriate unit shouldconsist of all hourly paid employees at the Employer's Lowland,Tennessee, plant, excluding instructors on the pay roll of the Ashe-ville,North Carolina, plant, all office and clerical employees (includ-ing those in the employment, hospital, protection, pay roll, account-ing, purchasing, standards, filing, industrial relations, records, plantmanager's and chief chemist's offices, and chemical laboratory, engi-neering and telephone departments), guards, professional employees,and all supervisors as defined in tho Act 4They disagree, however,.concerning the inclusion of textile laboratory employees.Textile laboratory employees:5The record discloses that the textilelaboratory workers will be engaged in testing various kinds of yarnfor qu - y, strength, and elongation; these tests, for the most part,are ofa routine nature.They will receive their training at the plant,and will not be required to possess professional skill or education.They will be hourly paid, and will have the same working conditions-and employee benefits as the other production and maintenance em-ployees in the plant.Upon the basis of the foregoing, and uponthe entire record in the case, we believe that the employees in questionwill constitute an integral part of the production process, and weshall, therefore, include them in the unit.We find that all hourly paid employees of the Employer at itsLowland, Tennessee, plant, excluding instructors on the pay roll ofthe Asheville, North Carolina, plant, all office and clerical employees(including those in the employment, hospital, protection, pay roll,accounting, purchasing, standards, filing, industrial relations, records,plant manager's and chief chemist's offices, and chemical laboratory,engineering and telephone departments), guards, professional em-ployees, and all supervisors (including inspectors, technicians, thechef and head baker), constitute a unit appropriate for the purposesof collective bargaining within the meaning of section 9 (b) of theAct.5.The determination of representatives :The Employer contends that an election at the present time wouldbe premature, and urges that the Board defer the election untilAct.Matter of Oppenheim Collins & Co.,Inc., 79N. L. R. B.435The Employer alsomoved to dismiss the petition on the ground that it had not declined to recognize the Peti-tioner prior to the filing of the Petition.The record shows that such a declinationoccurred after the filing of the petition.The motion is hereby denied for the reasons setforth in our Supplemental Decision inMatter of Advance Pattern,80 N. L. R. B. 29.4The parties agreed and the record shows that inspectors,technicians,the chef, and'head baker possess supervisory powers, and we shall,therefore,exclude them from the unit.'At the time of the hearing the only textile laboratory employees was the head ofthe department;the Employer testified,however,that it would employ approximately 8to 10 hourly paid employees in that department. 300DECISIONSOF NATIONAL LABORRELATIONS BOARDFebruary 1949, at the earliest.At the time of the hearing the Em-ployer employed approximately 660 employees, of whom 22 hadcompleted their probationary period."As a consequence of new ma-chinery installation and increased production, the number of em-ployees will increase to a peak of 1,060 in May 1949, and thereafter willlevel off to a stable complement of approximately 814 in August 1949.It appears from the record that the plant, although new, is currentlyin production and that the contemplated increase in the number ofemployees, for the most part, will be merely expansions of classifica-tions already in existence.Moreover, the employees in the presentcomplement of the plant have a reasonable expectation of becomingpermanent employees and appear to be representative and to constitutea substantial proportion of the contemplated working force.Underthese circumstances, we see no reason for departing from our usualpolicy of directing an immediate election.?The Employer also contends that probationary employees andtrainees should not be permitted to participate in any election whichthe Board may direct in this proceeding.All new employees of the Employer are subject to a 6 months' proba-tionary period, during the first 6 weeks of which they are referredto as trainees.It appears from the record that they have a reasonableexpectation of becoming permanent employees and that, upon thecompletion of their probationary period they are granted an increasein pay and additional employee benefits.They are engaged in regularproduction work and have substantially the same duties and workingconditions as those of comparable permanent employees.Under thesecircumstances,we shall permit the probationary employees andtrainees to vote in the election hereinafter directed .8DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,amongthe employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, in-9By February 1949,approximately 50 percent of the workers will have completed theirprobationary period and become permanent employees.IMatter of Western Electric Company,Incorporated,78 N. L.R. B. 160.6Matter of Beattie Manufacturing Company, 77N. L. R. B. 361. AMERICAN ENKA CORPORATION (LOWLAND)301eluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by Textile WorkersUnion of America, CIO, or by United Textile Workers of America,AFL, or by neither.